Citation Nr: 1648140	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-32 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1972.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2011 rating decision of the VA Regional Office (RO) in Atlanta Georgia that denied service connection for hypertension.

The Veteran was afforded a Travel Board hearing in August 2014 before the undersigned Veterans Law Judge sitting at Atlanta, Georgia.  The transcript is of record. 

The case was remanded for further development by Board decision in October 2014.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that further assistance to the appellant is required to comply with the duty to assist provisions mandated by 38 U.S.C.A. § 5103A (West 2014) for reasons stated below.

Pursuant to the Board's October 2014 remand, the Veteran underwent a VA examination for hypertension in August 2015 to review of the record and for a medical opinion as to a nexus to service.  Following examination, the examiner stated that the service treatment records were silent for hypertension and that hypertension was diagnosed several years after service.  It was reported that blood pressure medication had not been prescribed until April 2004.  The examiner opined that it was less likely than not that the Veteran's hypertension was caused by or otherwise related to his service.
The Board observes, however, that the Veteran had a blood pressure reading of 146/90 on service discharge examination in October 1972.  Recognized clinical authority generally finds that such numbers are threshold indicators of elevated blood pressure. See e.g. Dorland's Illustrated Medical Dictionary at 801 (28th ed. 1994).  The VA examiner did not refer to this finding in the medical report but did relate that hypertension was diagnosed several years after service.  Additionally, the examiner's statement that high blood pressure medication was not prescribed until 2004 is at odds with a December 2007 medical certificate from a German physician who reported treating the appellant between 1985 and December 1990 for arterial hypertension.  As such, the Board finds that the August 2015 examination report is lacking and is inadequate for adjudication purposes.  It must therefore be returned to the examiner for a supplemental opinion as to whether current hypertension is traceable to the 146/90 blood pressure reading recorded at service discharge in October 1972.

It is unfortunate that this case has to be remanded again.  However, the Board would be remiss in its duty to assist the claimant by not obtaining an adequate VA examination and opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims folder to the same VA examiner who reviewed the case in August 2015 (or to another examiner if that one is not available) for additional review of the record and a clinical opinion.  Access to the claims file, including a copy of this Remand must be made available to the examiner in conjunction with the examiner.  The examiner is requested to provide an opinion, with detailed rationale in a narrative report, as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's post service hypertension reasonably relates back to the elevated blood pressure reading recorded at service discharge in October 1972, and/or developed into a chronic disorder such that continuity of in-service symptomatology may be conceded.  

Complete rationale must be provided for the opinion provided.  Inform the examiner that in formulating the medical opinion, the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

2.  After taking any further development deemed appropriate, readjudicate the claim.  If the benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




